         Case 1:21-mj-00295-GMH Document 1-1 Filed 03/10/21 Page 1 of 1



                                       STATEMENT OF FACTS

         On Tuesday, March 9, 2021, at approximately 8:35 p.m., members of the Metropolitan Police
Department (MPD) Seventh District Crime Suppression Unit (7D CST) were on patrol in the 2800 block
of Robinson Place Southeast in Washington, D.C. when they observed an individual, later identified as
Darnell Dubose (Defendant Dubose), sitting in the driver seat of a black in color Honda Civic with Virginia
registration of UNF 3394. Immediately upon noticing the approaching police vehicle, Defendant Dubose
seemed surprised and leaned forward in the vehicle toward the floorboard of the driver’s side. Defendant
Dubose then exited the car at a hurried pace with a small plastic cup, containing a pink liquid. As officers
approached Defendant Dubose to inquire about the liquid in the cup, Defendant Dubose poured the contents
of the cup onto the sidewalk. At the same time, Officer Jeskie looked through the driver side window of the
Honda Civic and observed a handgun partially concealed under a paper floor mat on the driver side
floorboard. Officer Jeskie alerted other officers of the firearm and Defendant Dubose was placed under
arrest.

        The spilled liquid on the sidewalk that Defendant Dubose poured out of the cup emanated an odor
consistent of that with an alcoholic beverage. Officers entered the vehicle and recovered the firearm from
the driver’s side floorboard of the vehicle, where Defendant Dubose was just seen sitting by officers. A
Washington Area Law Enforcement System (WALES) check of the Virginia tag affixed to the vehicle
showed that the vehicle was not registered to Defendant Dubose.

         The recovered firearm was determined to be a Ruger 57, 5.7x28 millimeter semiautomatic handgun
with a serial number of 641-13563. When it was recovered, it had one (1) round in the chamber and twenty
(20) rounds in a twenty (20) round high capacity magazine. There are no firearm or ammunition
manufacturers in the District of Columbia. Therefore, the firearm and ammunition in this case would have
traveled in interstate commerce. Additionally, a WALES check of the serial number of the firearm revealed
that the firearm was stolen out of New Kent County, Virginia.

         A criminal history check of Defendant Dubose through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction in the United States District Court for
the District of Columbia for Using, Carrying, and Possessing a Firearm in Furtherance of a Crime of
Violence or Drug Trafficking Offense, case number 16-CR-169-11. The defendant was sentenced to sixty
(60) months of incarceration for this conviction. Additionally, the defendant has a prior felony conviction
in the Superior Court for the District of Columbia for Distribution of PCP, case number 2009 CF2 14824.
The defendant was sentenced to six hundred and twenty (620) days of incarceration for this conviction, five
hundred and seventy five (575) of which were suspended. Therefore, the defendant was aware at the time
of his arrest in this case that he had prior convictions for crimes punishable by more than one year.


                                                 _________________________________
                                                 OFFICER ADAM KELLY
                                                 METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone, this
10th day of March 2021.
                                                                               Digitally signed by G.
                                                                               Michael Harvey
                                                                               Date: 2021.03.10 11:08:55
                                                                               -05'00'
                                                          __________________________________
                                                          G. MICHAEL HARVEY
                                                          U.S. MAGISTRATE JUDGE
